Exhibit 10.2

 

ADVERTISING BROKER & SERVICES AGREEMENT

 

THIS ADVERTISING BROKEaR AND SERVICES AGREEMENT (including all Schedules hereto,
this “Agreement”) is entered into as of the 09 day of June, 2017

 

BETWEEN:

 

MyDX, Inc. having an address at 6335 Ferris Square Suite B, San Diego, CA 92121
USA (the “Company”)

 

-       and –

 

Cellsius Technology Inc., having an address at 9251 Yonge St. Suite 271 Richmond
Hill, ON L4C9T3 (the “Consultant”)

 

IN CONSIDERATION of the mutual conditions and agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE 1
THE SERVICES

 

The Company hereby engages the Consultant to provide the following services
(collectively, the “Services”) upon the terms and conditions set forth herein:

 

(a)To assist the Company with respect to online and offline marketing and
advertising campaigns, including social media, which may be suitable for the
Company and the advertising of its business, with a particular focus on the
Company’s product marketing and go to market initiatives.

 

(b)To develop a strategy for the Company with respect to securing new
subscribers and or sales for products and/or services which may be offered by
the Company, including effective means for securing new customers through
targeted product landing pages and the “double opt-in” consent process.

 

(c)As directed and thereby approved by the Company, to use the Cost Retainer
funds in order to purchase and pursue online and/or offline marketing and
advertising campaigns, in order to secure new subscribers and or sales for
products and/or services which may be offered by the Company and as defined
herein in Appendix “A”.

 

(d)As requested by the Company, to provide introductions to third-party service
providers, including other niche advertising agencies, consultants, internet
search engine operators and programmers. In connection with the foregoing, the
Company acknowledges and agrees that: it will retain the ultimate responsibility
for developing and maintaining any relationships which may arise from the
introductions provided by the Consultant from the introduction.

 



 

 

 

Unless otherwise agreed to in writing by the parties, the Consultant shall not
expend more than a total of two hundred (200) hours (the “Performance Threshold
Amount”) on providing the Services during the term of this Agreement. The
Consultant shall: (i) be solely responsible for maintaining a record of all
hours expended providing the Services hereunder (the aggregate number of hours
expended by the Consultant performing the Services at any time shall be referred
to herein as the “Service Hours”); and (ii) provide reasonable notice to the
Company if and when the Service Hours approach the Performance Threshold Amount.

 

ARTICLE 2

COSTS RETAINER

 

The Company shall initially be required to make payments in US Dollars as
follows:

 

Upon execution of this agreement, the company will pay an initial cash payment
equal to USD $35,000 (Thirty Five Thousand Dollars).

 

Additionally, on June 23, 2017 USD $35,000 and the balance owed equal to
$152,000 will be payable on or before July 23, 2017 for a total amount paid for
Cost Retainer and Compensation equal to $222,000.

 

The initial Cost Retainer will be One Hundred and Eighty Five Thousand dollars
($185,000) and thereafter the Company may, in its sole discretion, transfer to
the Consultant (via a bank account designated by the Consultant) an amount of up
to $500,000) (such transferred amount being referred to herein as the “Cost
Retainer”) for the primary purpose of providing the Consultant with the funds
necessary to pay Vendors and perform certain Services. Except as provided in
Article 8, the Consultant shall only be permitted to direct funds pursuant to
Appendix “A” from the Cost Retainer or otherwise with electronic consent from
the Company.

 

ARTICLE 3

COMPENSATION

 

The Company agrees to pay the Consultant the following amounts as compensation
(collectively, the “Compensation”) for the provision of the Services:

 

  (a) Cash in the aggregate amount of Thirty Seven Thousand Dollars ($37,000)
(the “Initial Contract Amount”) payable to the Consultant (payment being
referred to herein as an “Installment Payment”). In the event that this
Agreement is terminated for any reason (including, but not limited to,
termination by the Company for any violation or alleged violation of this
Agreement by the Consultant), the Company agrees to pay to the Consultant,
within three (3) business days of such termination, one lump sum payment in the
amount which is equal to the Contract Amount less the aggregate of all
Installment Payments made by the Company to the Consultant up to the date of
such termination. The Company further acknowledges and agrees that: (i) in order
to provide the Services effectively, the Consultant must incur significant
upfront costs and expenses; and (ii) the Contract Amount is intended to, among
other things, reimburse the Consultant for such upfront costs and expenses
notwithstanding the fact that the Contract Amount is payable to the Consultant
over the term of this Agreement. For greater certainty, this paragraph (a) of
Article 3 shall survive termination of this Agreement.

 



 2 

 



 

  (b) In the event that the Company and the Consultant agree in writing that the
Consultant shall provide the Services in excess of the Performance Threshold
Amount, then, in addition to the Contract Amount, the Company shall pay to the
Consultant (i) an hourly fee of two hundred dollars ($200) per hour for each
hour of work performing the Services above the Performance Threshold Amount
which may be requested by the Company and (ii) Twenty Percent (20%) for all
advertising secured and approved by the Company. Any amounts owing to the
Consultant under this paragraph (b) shall be paid immediately upon receipt by
the Company of an invoice with respect thereto.

 

Any applicable taxes payable by Company to Consultant shall be in addition to
the expenses and the Compensation otherwise payable hereunder. Once any amount
representing the Compensation has been paid to the Consultant, such amount shall
be irrevocable, non-assessable and considered earned, due and payable to the
Consultant without any interests, liens, claims or other encumbrances regardless
of any event.

 

ARTICLE 4

ISSUANCE OF SECURITIES

 

The Company agrees to pay the Consultant the following amounts as investment
compensation (collectively, the “Investment Shares”) as follows:

 

Within Two business days of execution of this Agreement, the Company shall
tender payment (herein referred to as “Investment Shares”) equal to Seventy Five
Million shares of the Company’s restricted common stock traded under the ticker
symbol MYDX. The Investment Shares once issued and tendered (and physically
received by the Consultant) shall be irrevocable and considered earned, due, and
payable to the Consultant, without any security interest, liens, claims, or
other encumbrances. The Investment Shares shall be issued pursuant to a valid
Board of Directors resolution. Consultant does not offer refunds subsequent to
commencing performance under this Agreement. Notwithstanding the Company shall
reserve the right to redeem the Investment Shares (herein referred to as “Call
Option”) in whole, in the event all payments due on the Cost Retainer and Cash
Compensation are received on time or no later than within Ten days of the due
date as defined above. For avoidance of doubt, in the event a payment is not
made within the Ten day grace period, of ANY scheduled payment due date, the
Company’s Call Option will expire and the Company shall have no right to redeem
the Company common stock regardless of any event. Any remaining balance due
under the Cost Retainer and Cash Compensation shall immediately be due and owing
and there shall be no right of setoff of any kind with the Investment Shares.

 

The Securities have been, or will be, duly and validly authorized, validly
issued, fully paid and non assessable and on the date of issuance of the Shares
upon payment therefore, and if registered pursuant to the Securities Act and
resold pursuant to an effective registration statement will be free trading and
unrestricted, free and clear of all liens.

 



 3 

 



 

The Company has filed all reports required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials, as finally amended being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports, as amended, complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except to the extent that such SEC Reports may
have been subsequently amended or supplemented to correct such misstatement or
omission or to correct information relating to the Company’s internal controls.
The SEC Reports (including any amendments thereto or Reports filed after the
date hereof) and their exhibits are incorporated by reference herein.

 

The Company and the Consultant agree that the Securities may only be disposed of
in compliance with state and federal securities laws. In connection with any
transfer of the Securities other than pursuant to an effective registration
statement, to the Company, to an affiliate of a Consultant or in connection with
a pledge the Company may require the transferor thereof to provide to the
Company with an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Shares under the Securities Act. As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement.

 

Certificates evidencing the Shares will contain substantially the following
legend, until such time as such securities are sold pursuant to an exemption
from the Securities Act registration requirements:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT’), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 



 4 

 



 

ARTICLE 5
TERM

 

This Agreement is effective as of date and year first written above and shall
continue in effect until the date that is one (1) year thereafter unless
terminated earlier in accordance with Article 12 hereof. In addition to the
foregoing, this Agreement will automatically renew and continue for a rolling
period of one (1) month unless terminated by either party upon fifteen (15)
business days’ prior written notice.

 

ARTICLE 6

INDEPENDENT CONSULTANT RELATIONSHIP

 

The Consultant acknowledges and agrees that it is an independent consultant and
is not an employee, servant, agent, partner, joint venture or dependent
consultant of the Company. The Company shall determine the scope of the Services
to be performed by the Consultant as set out in Article 1 but the Consultant
shall determine the manner and means (including the legal means) by which it
provides the Services. Subject to the understanding that the Consultant will
perform the Services in an orderly, competent and skilful manner and in a manner
that will promote and not harm the Company’s interests, and except as provided
in this Agreement, the Consultant has the right to control and direct the
performance of the Services including, among other things, the location and time
at which the Services are performed. The Consultant acknowledges and agrees that
neither it nor any of its employees, shareholders, principals, subcontracts or
agents are to be treated as, or deemed to be, an employee of the Company for any
purposes.

 

ARTICLE 7

NON-EXCLUSIVE SERVICE

 

The Consultant and the Company agree that during the period that the Consultant
is providing the Services to the Company, the Consultant shall be entitled to
provide services to any other person, firm or corporation.

 

ARTICLE 8
EXPENSES

 

The Company shall be liable to the Consultant for any expenses paid or incurred
by the Consultant in connection with providing the Services, provided that any
expense in excess of the Cost Retainer shall be approved in advance by the
Company via electronic communication. The Consultant shall have the right to
deduct any expenses incurred hereunder from the Cost Retainer and, more
specifically, to withdraw the corresponding funds for such expenses from the
bank account in which the Cost Retainer has been deposited.

 

ARTICLE 9

EMPLOYEES OF CONSULTANT

 

The Consultant shall ensure that any of its employees who are assigned to assist
in the performance of the Services have such qualifications, skills and
experience as are reasonably necessary to enable the Consultant to perform the
Services in accordance with this Agreement.

 



 5 

 

 

The Consultant shall be solely responsible for paying any amounts payable to its
employees in connection with the Services.

 

ARTICLE 10

CONFIDENTIALITY

 

The Consultant agrees that, unless otherwise notified in writing by the Company,
the Consultant shall hold in confidence and keep confidential all data,
information, documents, correspondence or other material provided by the Company
to the Consultant hereunder.

 

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to Consultant that:

 

(a)The Company has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated herein and otherwise to carry out
its obligations hereunder, subject to consents and waiver of anti dilution
provisions of various existing shareholders. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by the Board of Directors and all
necessary corporate action on the part of the Company and no further action is
required by the Company in connection therewith. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies, or (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
principles of general application. The Company is duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the State of
Nevada, with the requisite power and authority to own and use its properties and
assets and to carry on its business as currently conducted. The Company is not
in any material violation of any of the provisions of its certificate of
incorporation, bylaws or other organizational or charter documents.; and

 

(b)all data, information, documents, correspondence or other material provided
by the Company to the Consultant is (and shall be) factually accurate and not
misleading and shall be reviewed and approved by the Company prior to any
publication thereof in connection with the provision of the Services.

 

The Company further acknowledges and agrees that the Consultant is (and shall
be) relying on the accuracy of all such data, information, documents,
correspondence or other material in providing the Services

 

The Consultant represents and warrants to the Company that:

 

  (a) the Consultant has knowledge of, and is experienced in, providing the
Services; and

 



 6 

 

 

  (b) the Consultant shall, to the best of its ability, render the Services in a
timely and professional manner consistent with industry standards.

 

ARTICLE 12
TERMINATION

 

Either party may terminate this Agreement prior to its expiration by giving
thirty (30) business days written notice to the other of its intent to so
terminate. During the thirty (30) business day period after such notice is sent,
the parties shall continue to act toward each other in good faith. In addition,
either party may terminate this Agreement on the grounds of material violation
of this Agreement by the other party; provided that prior to such termination
for material violation, the non-violating party shall provide notice thereof to
the violating party and the violating party shall have ten (10) business days to
cure the alleged violation. If the violation described in the immediately
preceding sentence remains uncured following the noted ten (10) business day
cure period, then the non-violating party may terminate this Agreement
immediately by providing written notice to the violating party. Notwithstanding
any other provision of this Agreement, the Company shall remain liable to the
Consultant for all fees and expenses incurred by the Consultant hereunder up to
and including the date of termination.

 

ARTICLE 13

DELAY IN PERFORMANCE

 

Neither party shall be considered in breach of this Agreement for delays in
performance caused by circumstances beyond the reasonable control of the
non-performing party. Should such circumstances occur, then the non-performing
party shall, within a reasonable amount of time, give written notice to the
other party describing the circumstances preventing continued performance and
the efforts being made to resume performance. The Consultant shall be granted a
reasonable extension of time for any delay in its performance of the Services
caused by any such circumstances.

 

ARTICLE 14

NO AUTHORITY TO BIND THE COMPANY

 

The Consultant has no authority to enter into contracts or agreements on behalf
of the Company. This Agreement does not create a partnership between the
parties.

 

ARTICLE 15
INDEMNITY

 

Without limiting any other clause of this Agreement, either party (the
“Indemnifying Party”) shall indemnify and hold harmless the other party (the
“Indemnified Party”) against any claim, demand, action, cause of action, or
other demand, by any third party, including the employees, servants and agents
of either party, for any alleged loss, liability, damage or expense arising or
in any way related or otherwise connected to this Agreement. For greater
certainty, the Indemnifying Party agrees to reimburse the Indemnified Party for
any and all expenses (including, without limitation, legal fees) incurred by the
Indemnified Party in connection with investigating, preparing to defend or
defending, or otherwise being involved in any claim, demand, action, cause of
action or other demand by any third party or relating, directly or indirectly,
to this Agreement.

 



 7 

 

 

ARTICLE 16

LIMITATION OF LIABILITY

 

Notwithstanding any other provision in this Agreement, including Article 15, the
maximum amount of liability of the Consultant under this Agreement shall be
limited to the Contract Amount.

 

ARTICLE 17

NO WARRANTY

 

The Company hereby acknowledges and agrees that the Consultant makes no warranty
of any kind, either express or implied, with respect to the results which may be
obtained from the provision of the Services (including, without limitation, the
number of new subscribers for products and/or services which may be offered by
the Company).

 

ARTICLE 18
NON WAIVER

 

The failure of either party to exercise any of its rights under this Agreement
at any time does not constitute a breach thereof and shall not be deemed to be a
waiver of such rights or a waiver of any subsequent breach.

 

ARTICLE 19
ASSIGNMENT

 

In its discretion, the Consultant may assign its rights or obligations under
this Agreement without the prior written consent of the Company.

 

ARTICLE 20

ENTIRE AGREEMENT

 

This Agreement, including the Schedules hereto, sets forth the entire agreement
between the parties and it may not be changed or modified orally. This Agreement
may be supplanted, amended, modified or revised only in writing, duly executed
by each of the parties.

 

ARTICLE 21
NOTICES

 

Where the Company or the Consultant is required to give notice to the other
under this Agreement, such notice shall be in writing, and shall be delivered to
the other party: (i) by registered mail or by national courier (such as FedEx,
Purolator or UPS) at applicable address set forth above; or (ii) by email at the
applicable email address set forth below.

 

Email:   legal@mycellsius.com & Daniel@cdxlife.com

 



 8 

 

 



ARTICLE 22

INTERPRETATION

 

Headings in this Agreement are included for convenience and are not to be
construed as forming part of this Agreement. In this Agreement, the word “it”
may be used to refer to an individual and when so used, includes all genders.

 

ARTICLE 23
SEVERABILITY

 

If any clause hereof shall be held to be unenforceable, that clause shall be
severed from this Agreement and the remaining clauses shall remain in full force
and effect.

 

ARTICLE 24
LAW

 

This Agreement shall be governed and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

ARTICLE 25

DISPUTE RESOLUTION

 

The parties agree that, prior to seeking recourse to arbitration, any disputes
arising hereunder shall, to the extent possible, be resolved by the following
representatives of each of the parties: Daniel Yazbeck shall be the
representative for the Company and Rahul Mahale, Account Representative, shall
be the representative for the Consultant. To the extent such representatives are
unable to resolve the dispute within twenty (20) days following the referral,
the dispute will be submitted to binding arbitration in accordance with the
provisions of the Arbitration Act, 1991 (Ontario). The arbitration shall be
settled by one (1) arbitrator in the City of Toronto, Ontario. The arbitral
award shall be final and binding on the parties with no rights of appeal.

 

ARTICLE 26
CURRENCY

 

Unless otherwise indicated, all monetary amounts referred to in this Agreement
are in the lawful money of the United States of America.

 

ARTICLE 27

CONTRA PROFERENTUM

 

Each party acknowledges that it and its legal counsel have reviewed and
participated in negotiating the terms of this Agreement, and the parties agree
that any rule of construction to the effect that any ambiguity is to be resolved
against the drafting party will not be applicable in the interpretation of this
Agreement.

 



 9 

 

 



ARTICLE 28

COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which may be
delivered to the other party by email and each of which will constitute an
original thereof. All counterparts together shall constitute one agreement.

 

ARTICLE 29

INDEPENDENT LEGAL ADVICE

 

EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, IT HAS HAD THE
OPPORTUNITY TO OBTAIN INDEPENDENT LEGAL ADVICE, AND FURTHER ACKNOWLEDGES THAT IT
HAS READ, UNDERSTANDS, AND AGREES TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS
CONTAINED HEREIN.

 

[Signature Page Follows]

 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first written above.

 

MYDX INC.     Cellsius Technology Inc.           /s/ Daniel R. Yazbeck      
Chief Executive Officer     Authorized Signing Officer Authorized Signing
Officer                 Name:  Daniel R. Yazbeck   Name:  Rahul Mahale          
Email: Daniel@cdxlife.com   Email: Rahul@mycellsius.com

 



 

 



 

PRODUCT MARKETING & ADVERTISNG

SCHEDULE “A”

 

RADIO (3 STATIONS ONTARIO)

 

NEWSTALK 1010

40 x 30 sec spots

Reaches 866,803 people weekly

 

TSN RADIO (1050 CHUM)

40 x 30 sec spots

1050 CHUM reaches 444,346 people weekly

 

Z103.5

50 x 30 sec spots (Popular Top 40 station)

 

RADIO (2 STATIONS VANCOUVER)

 

QMFM 103.5

40 x 30 sec spots

Reached 1,405,602 people weekly in its full coverage area.

 

TSN RADIO AM 1040/ AM 1410

40 x 30 sec spots

40 spots on both stations combined 80 spots

AM 1040 is the flagship sports station in Vancouver that is local sports
(Canadian) and AM 1410 syndicates a lot of US sports radio shows. TSN 1040
reaches 315, 361 people weekly and AM1040 reaches 251, 555 listeners weekly.

 

Market: Toronto/Vancouver

 

BILLBOARDS (GTA)

 

9 premium super boards across Toronto including 1 on Gardiner Expressway.

 

MAGAZINE

 

TORONTO LIFE (Popular Lifestyle Magazine) 90,000 + circulation

Full page color in Toronto Life

 

STREAMING TELEVISION

 

(CP24.com, BNN.com, TSN.ca, toronto.CTVnews.ca)

(300,000 + weekly impressions)

 

Total: $185,000 USD

 

 

 



 

 

